UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1598



WILLIAM REESE,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


Appeal from the United States Tax Court.   (Tax Ct. No. 1174-05L)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Reese, Appellant Pro Se.    Eileen J. O’CONNOR Assistant
Attorney General, Richard Farber, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Donald L. Korb, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Reese appeals the tax court’s order granting

summary judgment and allowing the Commissioner of Internal Revenue

to proceed with its collection of Reese’s tax liabilities for the

1988 to 1992 tax years.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the tax court.   Reese v. Comm’r of Internal Revenue, No. 1174-05L

(U.S.T.C. Feb. 9, 2006).    We deny Reese’s motion to vacate our

order allowing the Commissioner additional time to file an informal

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -